Citation Nr: 1329562	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-27 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill/MGIB), beyond the delimiting date 
of July 1, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to June 
1999 with 14 years, four months, and six days of prior 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an RO determination that a delimiting date 
beyond July 1, 2009 was not warranted.

The Veteran is seeking educations benefits under the MGIB 
beyond the delimiting date of July 1, 2009.  The RO 
implicitly denied the claim in December 2008 and April 2009 
letters to the Veteran in which it essentially indicated 
that the Veteran would have to produce certain evidence in 
order to qualify for an extension of the delimiting date.  
These letters did not constitute formal denials of the 
Veteran's claim.  As stated, however, they explained that 
without meeting the criteria outlined, the delimiting date 
would not be extended.  Rather than providing the type of 
information requested, the Veteran submitted a notice of 
disagreement.  Thus, the Veteran effectively acknowledged 
that the RO intended to deny his claim and he accepted the 
letters referenced herein as denial of his claim.  

As apparent from the foregoing discussion, the issue herein 
stems from a denial of the Veteran's claim, a notice of 
disagreement, a statement of the case, and a substantive 
appeal.  The issue herein, therefore, is ripe for review.  
See 38 C.F.R. § 20.200, 20.201, 20.202, 20.302 (2013) (the 
regulations outlining the procedures for appealing 
unfavorable RO determinations to the Board).

In February 2011, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge, which was held at 
the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's active duty service ended on June 30, 1999.  
The delimiting date for the basic 10-year period of 
eligibility for his Chapter 30 benefits ended on July 1, 
2009.


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of the Chapter 30 of the MGIB beyond 
the delimiting date of July 1, 2009 have not been met.  
38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 
21.7051 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2013).

The United States Court of Appeals for Veterans Claims has 
held that VCAA notification procedures do not apply in cases 
where the applicable chapter of Title 38, United States Code 
contains its own notice provisions.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (VCAA notice was not required 
in case involving a waiver request).  In the present case, 
specific VCAA notice is not required because the applicable 
regulatory notification procedure is contained in 38 C.F.R. 
§ 21.1031 (2013).  In addition, because the application of 
the law to the undisputed facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).


Discussion

The Veteran seeks an extension of the delimiting date 
provided his Chapter 30 MGIB benefits beyond July 1, 2009.  
In his April 2009 notice of disagreement and at his February 
2011 hearing, the Veteran argued that he had no legal 
argument to present regarding a delimiting date beyond July 
1, 2009.  Rather, he asked for a delimiting date beyond July 
1, 2009 on the basis of good will and because he served for 
24 years.  

The Veteran served on active duty until June 30, 1999.  In 
November 1998, he applied for educational benefits under the 
MGIB (Chapter 30).  In July 1999, the Veteran was awarded 
the desired educational benefits, and he was advised that 
because the delimiting date was July 1, 2009, the 
educational benefits would end effective July 1, 2009.  

Generally, Chapter 30 of Title 38, United States Code, sets 
forth provisions to allow for educational assistance for 
members of the Armed Forces after their separation from 
military service.  38 U.S.C.A. §§ 3001-3100 (West 2002).  
Veterans are provided a ten-year period of eligibility 
during which to use their Chapter 30 educational assistance 
benefits, and the ten-year period begins on the date of the 
last discharge from active duty of 90 days or more.  38 
U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  In this case, the 
Veteran's last period of active duty service ended on June 
30, 1999.  Therefore, the 10-year period within which he had 
to use his Chapter 30 benefits ended on July 1, 2009. 

VA shall grant an extended period of eligibility beyond the 
10 years when the Veteran was prevented from initiating or 
completing the chosen program of education within the 
eligibility period because of a physical or mental 
disability that did not result from the Veteran's willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  
38 C.F.R. § 21.7051.  There is no allegation in this case 
that the Veteran had a physical or mental disability that 
prevented him from pursuing his educational program.  At the 
February 2011 hearing, the Veteran indicated that he was 
forced to skip a semester due to treatment for prostate 
cancer that began in approximately June of 2010.  This 
treatment is not relevant to the current claim because the 
medical treatment that allegedly rendered infeasible the 
pursuit of his studies took place after the July 1, 2009 
delimiting date.  

The Board is sympathetic to the Veteran's argument that the 
benefit desired should be awarded on the basis of good will, 
as he served honorably for 24 years.  The applicable law and 
regulations, however, do not afford the Board the power to 
grant educational benefits on a discretionary basis.

Based on the evidence of record, the Board finds entitlement 
to payment of Chapter 30 MGIB educational benefits beyond 
July 1, 2009 is not warranted.  There is no basis in fact or 
law by which educational benefits may be paid beyond that 
date.  By law, educational benefits cannot be awarded beyond 
the 10-year delimiting period unless certain exceptions to 
the controlling legal criteria have been met.  The Veteran 
does not fall within any of the exceptions, and the Board 
has no authority to overturn or to disregard the very 
specific limitations on the award of Chapter 30 educational 
benefits.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, educational assistance benefits 
cannot be paid for education the Veteran pursued beyond July 
1, 2009.


ORDER

Entitlement to an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30 of the MGIB beyond the 
delimiting date of July 1, 2009 is denied.



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


